Shientag, J.
(concurring in result). I agree with the result reached by the learned majority. I go further, however. 1 believe that the section in the Administrative Code in controversy is invalid; it is in violation of section 1 of article VIII of the State Constitution which prohibits a municipality from “ giving” public funds to or in aid of any individual. The section in the Administrative Code here under attack is dressed in the garb of a pension, but its terms disclose what in reality it is: a gift of city funds. The reasons for this holding are set forth in the opinion of Benvenga, J., at Special Term and need not here be repeated.
The order appealed from should be aErmed in all respects.